On August 12,1997, it was adjudged and decreed that the defendant Mervil Leroy Mickelson is guilty of Count I - Persons under the influence of alcohol or drugs, (fourth or subsequent offense), a felony and Count IV - Driving while habitual offender, a misdemeanor as charged in the Information. It is the judgment of the court, with respect to Count I - Persons under the influence of alcohol or drugs (fourth or subsequent offense), a felony, that the defendant Mervil Leroy Mickelson is hereby sentenced to a term of five (5) years in the Montana State Prison. That, however, three (3) years of defendant’s sentence is hereby suspended on the terms and conditions as stated in the August 12, 1997 judgment. It is further the judgment of the court, with respect to Count IV - Driving while habitual traffic offender, a misdemeanor, that the defendant is sentenced to serve *27thirty (30) days in the Sanders County Jail. Defendant is further required to pay the mandatory Twenty Dollar ($20.00) surcharge to the Clerk of the District Court of Sanders Comity. The sentences for both counts shall run concurrently. The defendant shall receive credit for one hundred and three (103) days time already served in the Sanders County Jail as of the date of this judgment.
Done in open Court this 20th day of February, 1998.
DATED this 12th day of March, 1998.
On February 20, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Mervil Leroy Mickelson for representing himself in this matter.